     Case 1:20-cv-01301-SHR-MA Document 28 Filed 04/27/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LARRY T. ZGURO,
         Plaintiff,                           No. 1:20-CV-01301
    v.
                                              (Judge Rambo)
THEODORE W. JOHNSON AND
SUPERINTENDENT THOMAS
MCGINLEY,
        Defendants.

                                  ORDER

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.    Defendants’ motion to dismiss (Doc. 17) is GRANTED;

     2.    Plaintiff’s amended complaint (Doc. 4) is DISMISSED; and

     3.    The Clerk of Court is directed to CLOSE this case.




                                          S/Sylvia H. Rambo
                                          United States District Judge
Dated: April 27, 2021
